Citation Nr: 1130871	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-35 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

2.  Entitlement to an initial evaluation in excess of 30 percent for colitis with reversed ostomy, scar, and pancreatitis.  

3.  Entitlement to an initial evaluation in excess of 20 percent for migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from August 1987 to December 1995, with service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In a March 2010 decision, the Board denied entitlement to increased evaluations for the Veteran's service-connected colitis with reversed ostomy, scar, and pancreatitis and migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine.  Thereafter, the Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated October 2010, the Court granted a Joint Motion for Partial Remand, vacated the March 2010 Board decision as it pertains to the Veteran's service-connected colitis with reversed ostomy, scar, and pancreatitis and migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine, and remanded the case for compliance with the terms of the joint motion.  

With regards to the issue of entitlement to service connection for headaches, to include as due to an undiagnosed illness, the Board remanded the claim for additional development and adjudicative action in the March 2010 decision.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

3.  The Veteran's complaints of headaches have been attributed to his known clinical diagnosis of tension-type/muscle-contraction headaches.  

4.  The competent and probative evidence of record demonstrates that the Veteran's service-connected colitis with reversed ostomy, scar, and pancreatitis is manifested by resection of the large intestines resulting in urgent, very frequent bowel movements that interfere with daily activities.  

5.  The competent and probative evidence of record demonstrates that the Veteran's service-connected migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine is manifested subjectively by complaints of pain and instability, without objective findings of limitation of motion of the hips, knees, shoulders, hands, and lumbar spine.  


CONCLUSIONS OF LAW

1.  A disability manifested by tension-type/muscle-contraction headaches was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

2.  The criteria for a 40 percent disability evaluation for the Veteran's service-connected colitis with reversed ostomy, scar, and pancreatitis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Codes 7323, 7329 (2010).

3.  The criteria for an initial evaluation in excess of 20 percent for migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5099 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claims for increased ratings, these claims arise from the Veteran's disagreement with initial evaluations following grants of service connection.  In this case, the Veteran was provided a VCAA letter in April 2004 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In regards to the Veteran's claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by the April 2004 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private treatment records from February 2002 to August 2003, and VA outpatient treatment records from June 1999 to February 2009.  The Board notes that the record was held open for 60 days; however, as of this date no additional medical evidence has been submitted.  The Veteran was also provided with VA examinations in connection with his claims, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
Service connection - Headaches

The Veteran is claiming entitlement to service connection for headaches.  He contends that the headaches are due to an undiagnosed illness incurred during his active service in the Persian Gulf.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

A Persian Gulf Veteran shall be service-connected for objective indications of chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who had active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome, which are medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms; or any other illness that the Secretary determines warrants a presumption of service connection.  In addition, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the Veteran received the Southwest Asia Service Medal with two stars, along with service in Southwest Asia; therefore, he is a "Persian Gulf Veteran."  See 38 C.F.R. § 3.317.

The Veteran asserts in a November 2005 personal statement that he experienced headaches ranging in severity since his military service.  He explained that he continues to endure headaches approximately seven to ten times a month, with an increase in the number of headaches after his surgery associated with his service-connected colitis.  He further added at the October 2009 Board hearing that during service he fell out of a pick-up truck and hit his head, rendering him unconscious.  He stated that he was transported to the hospital and received treatment thereafter.  Since that time, he has endured constant headaches.  In April 2004, the Veteran was afforded a VA neurological examination.  During the examination, the Veteran complained of headaches with an onset of 1992 or 1993.  He informed the examiner that the headaches are intermittent with remissions, and he takes extra-strength Tylenol to alleviate the pain.  After physical examination of the Veteran, the VA examiner diagnosed him with tension-type/muscle contraction headaches.  

In this case, the Veteran's headaches have been attributed to a clinical known disability.  As such, presumptive service connection on the basis of an undiagnosed illness per 38 C.F.R. § 3.317(a)(2)(i)(A) is precluded.  Moreover, as the etiology behind the tension-type/muscle contraction headaches has not been shown to be inconclusive, the tension-type/muscle contraction headaches are not found to satisfy the requirements of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a)(2)(B), eliminating another basis for a grant of presumptive service connection.  There are no other applicable presumptive provisions for consideration.  Thus, there is no basis to grant service connection for tension-type/muscle-contraction headaches on a presumptive basis.  

The Board also finds that service connection on a direct basis is not warranted in this case as well.  There is no competent evidence of record showing that the Veteran's headaches were incurred in, or are causally related to, service.  The service treatment records show that the Veteran visited sick call in February 1988 with complaints of headaches lasting for five days. He was diagnosed with tension headaches.  However, upon discharge from service, clinical evaluation of the Veteran's head was normal, as reflected on the July 1993 report of medical examination, and the Veteran denied having or had previously frequent or severe headaches on his July 1993 report of medical history.  The first time the Veteran is shown to have tension-type/muscle contraction headaches is in April 2010, which the Board notes is several years after the Veteran separated from active service.  Furthermore, the April 2010 VA examiner concluded that that there was no causal relationship between the Veteran's service and his headaches.  He noted that although the Veteran received treatment for headaches on one occasion during his active military service, there has been no other treatment for such disability.  There is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed. The VA examiner reviewed the Veteran's subjective history and clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the April 2010 VA opinion adequate, and service connection for headaches must be denied.  

Therefore, given the service treatment records, the absence of complaint or treatment until several years after service, and the absence of any medical evidence relating the Veteran's symptoms to service, the Board finds that the evidence weighs against the Veteran's claim.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of active service and his headaches.  Thus, service connection for headaches on a direct basis must be denied.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his headaches are the result of an undiagnosed illness related to her military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, tension-type/muscle-contraction headaches require specialized training for a determination as to diagnosis and causation, and therefore lay opinions have little probative value in this regard.  

In conclusion, the evidence of record does not support a grant of entitlement to service connection for headaches to include as due to an undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 55.

Increased Rating Claims

The Veteran asserts that he warrants evaluations in excess of those that have been assigned to his service-connected disabilities.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluations that were assigned following the grant of service connection for the disabilities.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Id.  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Colitis with Reversed Ostomy, Scar, and Pancreatitis

The Veteran contends that his service-connected colitis with reversed ostomy, scar, and pancreatitis warrants a higher rating.  In his August 2005 notice of disagreement (NOD), the Veteran explained that he suffers from numerous attacks of malnutrition, anemia, weight loss, and pouchitis.  He had a complete proctocolectomy with ileal J-pouch and an anal anastomosis with diverting loop ileostomy.  Although the surgery alleviated the symptoms of ulcerative colitis, the Veteran stated that the surgery left him with no colon, no terminal ilium, a shortened anal sphincter, and the possibility of living his life with an ostomy.  He further testified at the October 2009 hearing that he suffers from incontinence and has to wear pads daily.  The Veteran asserts that an increased rating his warranted for his service-connected disability.  

In June 2005, the Veteran was afforded an examination through QTC Medical Services (QTC) for his service-connected disability.  He informed the examiner that he has been suffering from colitis since 1988, and after j-pouch surgery, he continues to suffer from abdominal pain.  He admitted to having nausea and vomiting at least once a month, along with diarrhea at least 10 to 12 times per day.  He indicated that his disability causes loss of energy, a constant need to go to the bathroom, weight fluctuation, and arthritis.  Physical examination of the abdomen revealed scars consistent with an old colostomy scar and a midline scar.  The examiner diagnosed the Veteran with colitis with a history of diarrhea and surgical scars.  The examiner concluded that it does not cause significant anemia or malnutrition.  

The Veteran underwent a second VA examination in October 2007.  He reported to the VA examiner that his symptoms have worsened since service due to him undergoing a total proctocolectomy with an ileal J-pouch anal  anastomosis with diverting loop ileostomy in 2002.  He reported problems with nausea and vomiting approximately two to three times a week, along with watery stools and rectal leakage.  He also admitted to having fecal discharge that necessitates the use of pads approximately three times a day and two at night, intermittent episodes of abdominal pain and cramps, and flare-ups of pancolitis.  Physical examination of the abdomen revealed active bowel sounds with no rebound or guarding.  Rectal examination testing demonstrated poor sphincter tone with evidence of fecal leakage with straining.  There was no evidence of fissures, hemorrhoids, or active bleeding.  He was diagnosed with ulcerative colitis, also known as pancolitis, and pancreatitis, not active at this time.  

VA outpatient treatment records and private medical records reflect continuing complaints of abdominal pain and leakage associated with the Veteran's service-connected disability.  Treatment records also describe the Veteran as being overweight.  See VA outpatient treatment records dated August 2006 and February 2007.  He was advised to add regular physical exercise into his daily or weekly routine, in addition to decreasing the amount of junk food or fast food consumed.  

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent evaluation for his service-connected colitis disability pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323 (2010).  Under Diagnostic Code 7323, a 30 percent rating is assigned for ulcerative colitis productive of moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Id.  Finally, a 100 percent is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  Id.  

Under Diagnostic Code 7329, resection of the large intestine is rated at 40 percent if there are severe symptoms, objectively supported by examination, at 20 percent with moderate symptoms, and 10 percent with slight symptoms.  Where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic Code 7301, for adhesions of the peritoneum.  See 38 C.F.R. § 4.114, Diagnostic Code 7329 (2010).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

As the Veteran's entire colon was surgically removed, his post-surgical disorder is not "ongoing" ulcerative colitis, which is evaluated under Diagnostic Code 7323.  Thus, Diagnostic Code 7323 is inapplicable in this case.  Rather, Diagnostic Code 7329 is the most applicable code for residuals of the intestinal resection that the Veteran underwent in 2002.  The evidence shows that since his surgery, the Veteran has reported urgency and extreme frequency of bowel movements, interrupting sleep and sharply curtailing daytime activity.  Considering the effects of the symptoms residual to his intestinal surgeries, those symptoms reasonably constitute severe symptoms.  The Veteran is competent to report his symptoms, and his reports have been found to be consistent and credible.  The symptoms more nearly approximate severe symptoms than moderate, and as such, the disability picture warrants a 40 percent rating, and no higher, under Diagnostic Code 7329.  As the Veteran has not, however, displayed a level of impairment in excess of that reflected by his 40 percent evaluation, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  In addition, entitlement to an extraschedular evaluation will be discussed in greater detail below.  

The Board also notes that the June 2005 VA examiner commented on two scars associated with the Veteran's service-connected colitis disability.  The first scar was described as an old leveled colostomy scar measuring at 2 centimeters by 6 centimeters.  There was no tenderness, ulceration, adherence, tissue loss, keloid formation, hypopigmentation, abnormal texture, limitation of motion due to the scar, or instability with the scar associated with the scar.  However, both disfigurement and hyperpigmentation were present.  The second scar, described as a midline abdominal scar, measured at 31 centimeters by 2 centimeters.  The VA examiner stated that the scar was leveled and tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, and limitation of motion due to the scar were not present.  He indicated that there was the presence of disfigurement and hyperpigmentation associated with the scar.  The VA examiner concluded that both scars were caused by the Veteran's colitis treatment.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the criteria for rating disfiguring scars of the head, face, or neck and does not apply in this situation as the Veteran's scars are located on his abdomen.  Although the Board notes that one of the Veteran's scars exceeds 39 square centimeters, there is no evidence that the scar is deep to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep and nonlinear; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  The scars are not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and nonlinear.  There is also no evidence that the scars are unstable or painful to warrant application of Diagnostic Code 7804, unstable or painful scars.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 do not assist the Veteran in obtaining a higher evaluation for his service-connected colitis disability.  The Board also notes that effective October 23, 2008, VA revised portions of the rating schedule that addresses the skin.  The revisions do not alter or affect the Veteran's claim, however.  

Finally, the Board acknowledges in particular, the Veteran's complaints of incontinence and wearing pads, as reported during the October 2009 hearing. However, the Veteran is reminded that the assigned disability evaluation is for his fecal incontinence associated with colitis and reversed ostomy and scar with pancreatitis, to also include complaints of nausea, vomiting, liver function, abnormalities, and abdominal pain.  See the May 2009 Decision Review Officer (DRO) decision.  

Thus, based upon the facts as supported by the weight of the medical evidence, the Veteran's service-connected colitis with reversed ostomy, scar, and pancreatitis most approximates the criteria for a 40 percent evaluation, but no higher.  All reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, 1 Vet. App. at 55.




Migratory Arthritis of the Hips, Knees, Shoulders, Hands, and Lumbar Spine

At the October 2009 hearing, the Veteran testified that his service-connected migratory arthritis is worse than the current evaluation contemplates.  He explained that he endures pain and instability associated with his knees and lower back.  The Veteran asserts that a higher rating is warranted for his service-connected migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine.  

In this case, the Veteran is receiving a 20 percent evaluation for his service-connected migratory arthritis under Diagnostic Codes 5099-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5099 is used to identify musculoskeletal system disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board notes that the Veteran is presently receiving the maximum available rating under Diagnostic Code 5003; therefore, Diagnostic Code 5003 does not assist him in obtaining a higher evaluation.  The Board must consider evaluation of the Veteran's service-connected migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine separately based on limitation of motion.  

Over the course of this appeal, the Veteran was afforded two VA examinations.  Joint examination testing at the May 2005 VA examination revealed no crepitus or swelling of the knees, but the presence of bilateral tenderness in the lateral and medial joint line.  Range of motion for both knees was flexion from 0 degrees to 140 degrees and full extension without pain. There was no evidence of fatigability, lack of endurance, or weakness after repetitive use.  The examiner reported full range of motion with no pain during the examination for both of the Veteran's hips as well.  Range of motion testing reflected flexion from 0 degrees to 125 degrees, extension from 0 degrees to 30 degrees, adduction from 0 degrees to 25 degrees, abduction from 0 degrees to 45 degrees, external rotation from 0 degrees to 60 degrees, and internal rotation from 0 degrees to 40 degrees.  Similarly, the hips showed no evidence of weakness, lack of endurance, or incoordination.  Bilateral shoulders presented full range of motion without swelling or tenderness.  Range of motion testing showed forward flexion from 0 degrees to 180 degrees without pain, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  There was also no evidence of weakness, lack of endurance, or fatigability after repetitive use. Bilateral hands presented full range of motion with no swelling or tenderness.  The VA examiner noted a previous right hand ring finger flexion deformity due to the previous trauma in the proximal phalangeal joint.  Otherwise, there was adequate hand grip, no deformities, or evidence of decreased strength after repetitive use or against resistance.  Finally, the thoracolumbar spine showed no evidence of spasm, tenderness, or a positive Lasegue's sign.  Range of motion testing indicated forward flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, left and right lateral flexion from 0 degrees to 30 degrees, and left and right lateral rotation from 0 degrees to 30 degrees.  The VA examiner assessed the Veteran with a history of migratory joint pain or arthralgias due to ulcerative colitis.  

At a second VA examination conducted in October 2007, the Veteran reported continuing migratory pain and arthritis in the hips, shoulders, knees, and hands.  He also claimed pain, weakness, stiffness, swelling, and occasional instability in the joints, as well as lumbar spine pain and spasm in the lower area with radiation to the hips.  The Veteran further added that his migratory arthritis had progressively worsened, and he takes prescribed medication daily for the pain.  Range of motion testing of the knees revealed flexion to 140 degrees and extension to 0 degrees, with no additional limitation of motion on repetitive use.  The Veteran's hips range of motion was recorded as flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  His shoulders range of motion was reported as flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  There was no additional limitation of motion on repetitive use.  Metacarpophalangeal (MCP) joint flexion for both hands was 0 degrees to 70 degrees, proximal interphalangeal (PIP) flexion from 0 degrees to 80 degrees, and distal interphalangeal joint (DIP) flexion from 0 degrees to 70 degrees.  The Veteran demonstrated adequate hand grip, no deformities, and no evidence of decreased strength after repetitive use or against resistance.  Finally, range of motion testing for the thoracolumbar spine was recorded as flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no additional loss of motion on repetitive use.  The VA examiner diagnosed the Veteran with migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine.  

In this case, the Board finds that separate ratings based on limitation of motion of the hips, knees, shoulders, hands, and lumbar spine is not warranted.  At both VA examinations, the Veteran demonstrated full range of motion of his knees, hips, shoulders, hands, and lumbar spine.  There was no evidence of any limitation of motion even upon repetitive testing.  The Veteran demonstrated motion in all planes of excursion for the stated joints.  Thus, Diagnostic Codes 5201, 5216-5223, 5242, 5250, 5256, 5260, and 5261 are not for application in this case and do not provide a higher evaluation for the Veteran's service-connected migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5216-5223, 5242, 5250, 5256, 5260, 5261.  

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board notes the Veteran's continuing complaints of pain, stiffness, and weakness associated with his hips, knees, shoulders, hands, and spine.  The Board also acknowledges the Veteran's assertion at the October 2007 VA examination that he has mild flare-ups every two to three weeks that cause mild functional impairment.  However, when considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates a 20 percent rating for his service-connected migratory arthritis of the hips, knees, shoulders, hands, and spine and not the next-higher rating.  There is no indication that pain, stiffness, and weakness due to the Veteran's disability has caused functional loss greater than that contemplated by the 20 percent evaluation currently assigned.  Furthermore, the May 2005 VA examiner noted no evidence of fatigability, lack of endurance, or weakness after repetitive use for each joint, and the October 2007 VA examiner reported no pain or additional limitation of motion on repetitive use during range of motion testing.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, in view of the Court's holding in Fenderson, the Board finds that, at no time since service connection has been in effect has his service-connected migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine been more disabling than as currently rated.  

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the 20 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for migratory arthritis of the hips, knees, shoulders, hands, lumbar spine, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate for the Veteran's service-connected colitis with reversed ostomy, scar, and pancreatitis and migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criterion adequately describes the severity and symptomatology of the Veteran's service-connected disabilities.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his service-connected disabilities.  Moreover, marked interference with employment has not been shown. In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of extraschedular ratings was not prejudicial.  


ORDER

Entitlement to service connection for headaches, to include as due to an undiagnosed illness, is denied.  

Entitlement to a 40 percent evaluation for colitis with reversed ostomy, scar, and pancreatitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits. 

Entitlement to an initial evaluation in excess of 20 percent for migratory arthritis of the hips, knees, shoulders, hands, and lumbar spine is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


